I concur in the views expressed on bills of exceptions Nos. 2 and 4, relative to the refusal to grant further time to prepare for trial and to grant a continuance. With respect to bill No. 7, relative to the confession made by Luther Hays, I dissent. In my view, the evidence does not justify the conclusion that Hays was subjected to treatment designed by effect on body or mind to compel a confession, but shows that the confession was made voluntarily. With respect to the remaining bills, as they are not passed upon, I withhold my conclusions.
I therefore concur in the decree handed down in the case, but only on bills 2 and 4.